Name: Council Decision of 13 May 2011 on the conclusion of an Agreement in the form of a Protocol between the European Union and the Hashemite Kingdom of Jordan establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part
 Type: Decision
 Subject Matter: international security;  Asia and Oceania;  European construction;  international affairs
 Date Published: 2011-07-06

 6.7.2011 EN Official Journal of the European Union L 177/1 COUNCIL DECISION of 13 May 2011 on the conclusion of an Agreement in the form of a Protocol between the European Union and the Hashemite Kingdom of Jordan establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (2011/398/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (a)(v) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 24 February 2006 the Council authorised the Commission to open negotiations with partners in the Mediterranean region in order to establish a dispute settlement mechanism related to trade provisions. (2) Negotiations have been conducted by the Commission in consultation with the committee appointed under Article 207 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) These negotiations have been concluded and an Agreement in the form of a Protocol (the Protocol) between the European Union and the Hashemite Kingdom of Jordan establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (1) was initialled on 9 December 2009. (4) The Protocol was signed on behalf of the Union on 11 February 2011. (5) The Protocol should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of a Protocol between the European Union and the Hashemite Kingdom of Jordan establishing a dispute settlement mechanism applicable to disputes under the trade provisions of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (the Protocol) is hereby approved on behalf of the Union. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give, on behalf of the Union, the notification provided for in Article 23 of the Protocol (2). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 May 2011. For the Council The President MARTONYI J. (1) OJ L 129, 15.5.2002, p. 3. (2) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.